Motion by the defendant’s new assigned counsel to enlarge time to perfect appeals from two judgments of the Supreme Court, Richmond County, both rendered September 7, 1984, which were affirmed by decision and order of this court dated February 21, 1989 [147 AD2d 662]. By order of this court dated March 15, 1989, the motion was treated as a motion for reargument of the appeal and the motion was held in abeyance pending receipt of new briefs.
Upon the papers and brief filed in support of the motion and the brief filed in opposition thereto, it is
Ordered that the motion for reargument is granted and upon reargument, this court’s decision and order dated February 21, 1989, is recalled and vacated, and the following decision and order is substituted therefor:
*594Appeal by the defendant, as limited by his brief, from two sentences of the Supreme Court, Richmond County (Felig, J.), both imposed September 7, 1984, upon his convictions of attempted murder in the second degree under indictment No. 293/83 and burglary in the second degree under indictment No. 307/83, upon his pleas of guilty.
Ordered that the sentences are affirmed (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.